Judgment of the Supreme Court, New York County (Stephen Crane, J., at suppression hearing and jury trial), rendered March 11, 1987, convicting defendant of 10 counts of robbery in the second degree, one count of attempted robbery in the second degree, and one count of petit larceny and sentencing defendant to an aggregate term of imprisonment of 10 to 20 years (Penal Law § 70.30), unanimously affirmed.
Defendant was charged with 17 counts of robbery and attempted robbery in four indictments. During each of the robberies, targeting small businesses, the defendant demanded the cash register receipts, and compelled the victim to lift the cash register tray before he departed. Several of the robberies were committed minutes apart in the same neighborhood. The trial court granted the People’s motion to consolidate the indictments on default, later declining to vacate the default.
Whether or not the court properly refused to excuse defendant’s default on the motions, the indictments were properly joined. The indictments charged offenses that are defined by the same statutory provisions (CPL 200.20 [2]), and were characterized by defendant’s unique modus operandi. (People v Allweiss, 48 NY2d 40.) Accordingly, the proof introduced to establish defendant’s guilt of any one offense was admissible to establish his guilt of the others. (CPL 200.20 [2] [b].)
We also do not find defendant’s sentence, capped by operation of law (Penal Law § 70.30 [1] [c] [i]), to be excessive. Concur—Milonas, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.